Exhibit 99.1 VILLAGE SUPER MARKET, INC. EXECUTIVE OFFICES 733 Mountain Avenue Springfield, New Jersey 07081 VILLAGE SUPER MARKET, INC. DECLARES QUARTERLY DIVIDEND Contact: Kevin Begley, CFO (973) 467-2200, Ext. 220 Kevin.Begley@wakefern.com Springfield, New Jersey – June 14, 2013 - The Board of Directors of Village Super Market, Inc. (NSD-VLGEA) declared quarterly cash dividends of $ .25 per Class A common share and $.1625 per Class B common share.The dividends will be payable on July 25, 2013 to shareholders of record at the close of business on July 2, 2013 Village Super Market operates a chain of 29 supermarkets under the ShopRite name in New Jersey, Maryland and eastern Pennsylvania.
